   8:21-cr-00025-BCB-SMB Doc # 41 Filed: 08/10/21 Page 1 of 1 - Page ID # 75




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR25
                                            )
      vs.                                   )
                                            )                   ORDER
TODD KOWAL and                              )
NZINGHA SIMMONS,                            )
                                            )
                    Defendants.             )


       This matter is before the court on defendant Nzingha Simmons’ Unopposed Motion
to Continue Trial [40]. Counsel needs additional time to prepare for trial and/or resolve
the case. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [40] is granted, as
follows:

      1. The jury trial, for both defendants Todd Kowal and Nzingha Simmons, now
         set for August 31, 2021, is continued to November 2, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 2, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 10, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
